DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/04/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments/Arguments
4.	With respect to 103 rejections, Applicant argued on page 5 of the Remarks that “Balakrishnan fails to teach or suggest the required “wherein the selecting is performed before the command is provided to the selected operating system” limitation of independent claim 1.” 
	In response, Examiner respectfully notes that Balakrishnan discloses on col. 2 lines 16-25 “speech may include operating system command (e.g. “minimize window”, “close window”) as well as application directed speech (e.g. “begin dictation”) and application directed content “e.g. “Memo to Mr. Jones). There is a need to determine the most appropriate destination for the speech, which cannot readily be done without performing recognition, which preferably must be tailored to the potential task to which the speech may be directed. For this, a vocabulary and language model (or its equivalent) specific to the task is desirable.” Balakrishnan teaches that determining the appropriate destination for the speech is necessary. It means the destination for the speech is determined before the speech is provided to the determined destination. In Balakrishnan, selecting of the destination for the speech is performed before the speech is 
	Balakrishnan discloses on col. 2 lines 51-54 “A better decision can be made as to whether the speech shall be directed to the operating system or to a particular application.” Again, one of the direction of the speech command is the operating system, and the direction of the speech command is decided before the speech command is provided to the decided direction. Applicant’s arguments are not persuasive, and thus for these reason, Examiner respectfully disagree.
	Applicant argued on page 8 of the Balakrishnan that “each of Balakrishnan embodiments fail to teach or suggest the required “wherein the selecting is performed before the command is provided to an agent acting for the selected application;”
	In response, Examiner respectfully notes that Balakrishnan discloses on col. 6 lines 14-19, col.6 lines 31-34 “The search engine 104 has an active vocabulary 106 which includes many common commands, such as “start”, “open” “quit”, and also has the word “Netscape” which is either pre-programed into the search engine vocabulary 106 (being a commonly used word) or has been provided to the vocabulary 106 from vocabulary 110 in earlier operation of application program 32”, “when the command “start Huibi” is spoken for the first time, this command is recognized by the search engine 104. The search engine 104 is able to cause the application 34 to be started by the operating system 30.” In this situation, the command “start Huibi” is analyzed by the search engine 104, the selecting for the direction of the command is performed at this search engine, the command “start Huibi” is provided to the operating system, and the operating system 30 starts/launch the application 34. Col. 7 lines 29-33 in Balakrishnan discloses “Launching or initiating of application A causes that application to be transferred from non-volatile memory into random access memory, and application A becomes fully functionally and begins using processing power from the microprocessor 38.” The operating system authorizes the selected application to act. The selected application becomes fully functional after the selected application is started/launched by the operating system. In this situation, the operating system is construed as “an agent acting for the selected application.” Overall, the command is processed at the search engine, the selecting is performed at the search engine.The selecting is performed before the command is provided to an agent acting for the selected application. 

Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of the issued patent US 9,794,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the issued patent US 9,794,348 B2 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Issued Patent US 9,794,348 B2
1. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 

 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and 
 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	a computer; 
 	a communications medium that couples the mobile device to the computer; and 
 	an audio command interface, at the computer, the audio command interface: 
 	receives audio data from the mobile device; 
 	decodes the audio data into a command; 





7.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the issued patent US 10,491,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the issued patent US 10,491,679 B2 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Issued Patent US 10,491,679 B2
		
1. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 

 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and 
 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  


 	a computer; 
 	a communications medium that couples the mobile device to the computer; and 
 	an audio command interface, at the computer, the audio command interface: 
 	receives audio data from the mobile device; decodes the audio data into a command;

 executes with the selected operating system or application the at least one process at the computer in response to the command; and 
 generates output data in response to the selected operating system or application executing the at least one process; 
wherein a mobile device interface at the computer transmits the output data to the mobile device. 




8.	Claims 1, 21 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22 of the co-pending application 16/655054 filed on 06/01/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/655054 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/655054
	1. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 

 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and 
 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  


 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 

 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; and
selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein the selecting is performed before the command is  provided to an agent acting for the selected application; 
wherein the at least one process is executed at the general purpose processing platform with the selected application in response to the command; and 
wherein the selected application is implemented in software, hardware, or a combination of software and hardware; 
 	wherein the hardware comprises at least one hardware discrete component.  



22. (Previously Presented) The system of claim 21, wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1, 21 of the pending application 16/655047 filed on 005/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22 of the co-pending application 16/655061 filed on 06/01/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/655061 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/655061
1. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 

 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or 
 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  


 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; and selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to an agent acting for the selected application; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application in response to the command; and 
 	wherein the mobile device is disposed in a motorized vehicle.  


22. (Previously Presented) The system of claim 21, wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claim 1 is of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application 16/677332 filed on 06/04/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/677332 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/677332
1. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and 
 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  	 

 	coupling a mobile device to a computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components; 
 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface;
 		the audio command interface determines whether the voice or data information corresponds to a command;
 	the audio command interface selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein the selecting is performed before the command an agent acting for the selected application; and 
executing with the selected application the at least one process in response to the command; wherein the selected application is implemented in software, hardware, or a combination of software and hardware;
wherein the hardware comprises at least one hardware discrete component.
	


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/677351 filed on 05/21/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/677351 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/677351

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	coupling a mobile device to a computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components; 
 	receiving voice information from the mobile device at the general purpose processing platform; 
 	performing voice recognition on the voice information at the general purpose processing platform, at one or more of the discrete components, and 
 		converting the voice information to data information; receiving the data information at the general purpose processing platform, at an audio command interface; 
 		the audio command interface determines whether the data information corresponds to a command; the audio command interface selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in an agent acting for the selected application; and 
 	executing with the selected operating system or selected application the at least one process in response to the command.  



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application 16/677369 filed on 06/04/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/677369 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/677369

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	coupling a mobile device to a computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components; receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface;
 		the audio command interface determines whether the voice or data information corresponds to a command;
 	the audio command interface selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to an agent acting for the selected application; and 

 	wherein the mobile device is disposed in a motorized vehicle.



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710539 filed on 01/14/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/710539 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/710539

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 		selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is allowed to be provided to the selected operating system or selected application; 
selected application in response to the command; and wherein the general purpose processing platform further comprises a network interface.  



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710692 filed on 01/14/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/710692 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/710692

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	coupling a mobile device to a computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components; establishing a session between the mobile device and the general purpose processing platform;
 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface;
 	 	the audio command interface determines whether the voice or data information corresponds to a command;
 	 	the audio command interface selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is allowed to be provided to the selected operating system or selected application:
 	executing with the selected operating system or selected application the at least one process in response to the command.




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the co-pending application 16/896673 filed on 05/17/2021respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/896673 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/896673

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 

 	wherein the general purpose processing platform is further comprised of: a mobile device interface; an operating system interface; or any combination thereof.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the co-pending application 16/896693 filed on 05/25/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/896693 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/896693

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.   

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and
selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is  provided to an agent acting for the selected application; wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command.




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 1 of the pending application 16/655047 filed on 05/04/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of the co-pending application 16/896743 filed on 05/26/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim and dependent claims. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for remotely accessing and controlling a computer from a mobile device as recited in the co-pending application US 16/896743 to accessing and controlling remotely a computer from a mobile device as claimed in the pending application 16/655047.

Pending Application 16/655047
Co-pending Application 16/896743

 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 	 	determines whether the voice or data information corresponds to a command; and 
 	 	selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; 

 	wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software.  

 	coupling a mobile device to a computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components; 
 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface; 
 		the audio command interface determines whether the voice or data information corresponds to a command; 
 		the audio command interface selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system or an agent acting for the selected application; and 
executing with the selected operating system or selected application the at least one process in response to the command.


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
19.	Claims 1 and 21-25 are rejected under 35 U.S.C 103(a) as being unpatentable over Wong et al. (US 2006/0235700 A1) in view of Balakrishnan (US 6233559 B1).
	With respect to Claim 1, Wong et al. disclose
 	A system for accessing and controlling a computer from a mobile device (Wong et al. [0012] The presently described subject matter provides a way for mobile electronic device users to access and manipulate collections of electronic files stored on a computer from their mobile device using voice commands, manual actuations, or a combination thereof), comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility (Wong et al. Fig. 2 element 292 Smart phone, Mobile Network 206, Internet 208); 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components (Wong et al. Fig. 2 elements 210 Home PC, Fig. 5, [0295] Components of computer 510 may include, but are not limited to, a processing unit 520, a system memory 530, and a system bus 521...Mezzanine bus, see more at paragraphs [0296-0301]);
 	a communications medium that couples the mobile device to the general purpose processing platform (Wong et al. Fig. 2 element 206 Mobile Network, 208 Internet. A home PC 210 is configured to communicate with the smart phone 202 via the Internet 208); and  
             an audio command interface (Fig. 5 element 560 user input interface), at the general purpose processing platform, the audio command interface: 
 	  	receives voice or data information from the mobile device (Wong et al. Fig. 3 element 312 Receive command(s) from mobile device to manipulate files); 
 	 	determines whether the voice or data information corresponds to a command (Wong et al. [0039] If the command is a voice command (“Yes” branch, block 402), then the speech engine 213 parse the command at block 404. Typically, the command can include a command word portion and a keyword, which can be a signal word or phrase consisting of several words, Fig. 4a elements 402-408); 
wherein at least one of the one or more discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software (Wong et al. [0032] The home PC 210 also includes a speech recognition engine 213 that is configured to identify voice commands and keywords. Any speech recognition engine known in the art and compatible with the present description may be used as speech recognition engine 213.)
	Wong et al. fail to explicitly teach 
 		selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the 
	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and
	However, Balakrishnan teach 
 		selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system (Balakrishnan col. 2 lines 16-25 speech may include operating system command (e.g. “minimize window”, “close window”) as well as application directed speech (e.g. “begin dictation”) and application directed content “e.g. “Memo to Mr. Jones”. There is a need to determine the most appropriate destination for the speech, which cannot readily be done without performing recognition, which preferably must be tailored to the potential task to which the speech may be directed. For this, a vocabulary and language model (or its equivalent) specific to the task is desirable, col. 2 lines 51-54 A better decision can be made as to whether the speech shall be directed to the operating system or to a particular application) or an agent acting for the selecting application (Balakrishnan col. 6 lines 14-19 The search engine 104 has an active vocabulary 106 which includes many common commands, such as “start”, “open” “quit”, and also has the word “Netscape” which is either pre-programed into the search engine vocabulary 106 (being a commonly used word) or has been provided to the vocabulary 106 from vocabulary 110 in earlier operation of application program 32”, col.6 lines 31-34 “when the command “start Huibi” is spoken for the first time, this command is recognized by the search engine 104. The search engine 104 is able to cause the application 34 to be started by the operating system 30.)
	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command (Balakrishnan et al. col. 4 lines 28-39 Upon making this determination, operation system 30 launches application A...Once launched, application A continues to use recognizer A (via link 202) to perform recognition operations for content that is delivered from the microphone 40 and targeted at application A); and
A better decision can be made as to whether the speech shall be directed to the operating system or to a particular application, col. 6 lines 54-67 Referring to Fig. 4, the alternative arrangement of the software provides for a first recognizer 200 (referred to as recognizer A) and a second recognizer 202 (referred to as recognizer B). These recognizers are mini-applications that are launched by the operation system 30 at start up of the microphones A and B, but are employed by application A and B in a manner described below...at start-up of the microprocessor 38, col. 7 lines 1-35 This means that the recognizer A and B are transferred from non-volatile memory in the computer 10. Applications A and B are not necessarily launched at this time. As speech is input to the microphone 40, phonetic representations of the speech (for example, triphone network representations) are offered by the operating system 30 to both recognizer A and recognizer B...to make a determination that the words “open Netscape” are intended to be a command for launching of application 32 (and not, for example, some input text intended for some other application). Upon making this determination, operating system 30 launches application A. Launching or initiating of application A causes that application to be transferred from non-volatile memory into random access memory, and application A becomes fully functional...Meanwhile, application B continues to reside solely in non-volatile memory and it is not consuming any processing capacity.) 

 	With respect to Claim 21, Wong et al. in view of Balakrishnan teach 
 	wherein the at least one discrete component configured to perform voice recognition comprises the software, wherein the software is configured to operate on one or more processors (Wong et al. [0032] The home PC 210 also includes a speech recognition engine 213 that is configured to identify voice commands and keywords. Any speech recognition engine known in the art and compatible with the present description may be used as speech recognition engine 213, [0293] The described techniques and objects are operational with numerous other general purpose or special purpose computing system environments or configurations. Example of well known computing systems, environments, and/or configuration that may be suitable for use include, but are not limited to, personal computers, server computers...that include any of the above system or devices, and the like, Balakrishnan Fig. 4 recognizers A and B, col. 5 lines 43 general purpose processor.)
	
 	With respect to Claim 22, Wong et al. in view of Balakrishnan teach 
 	wherein the software comprises a general purpose software (Balakrishnan col. 2 lines 29-31 Fig. 1 shows a typical personal computer with multiple applications icons displayed on a screen, suitable for implementation of the invention, Fig. 1, col.2 lines 57-67 and col. 3 lines 1-3 a first application icon 16 representative of a first application stored in the computer 10 and a second application icon 18, representative of a second application stored in the computer 10. The first application has the name “App A) and the second application has the name “App B”...For purposes of description, the example will be considered where the first window 20 is an input/output interface window for Application A and the second window 22 is an input/output user interface for the Application B.)  
	
 	With respect to Claim 23, Wong et al. in view of Balakrishnan teach
 	wherein the software comprises a specific purpose software (Balakrishnan et al. col. 7 lines 38-51 The arbitrator 70, in its simplest form, determines that the application providing the highest recognition score will receive the input speech and act upon it. Thus, for example, if the input speech is “go back” or “start Netscape”...entering the data into a file within the application, or other operations, Fig. 3 elements 110 Netscape, 120 Huibi.)

With respect to Claim 24, Wong et al. in view of Balakrishnan teach
 	wherein the software is accessed via an application programming interface (API) (Balakrishnan col. 3 lines 51-54 The decoder 64 has an output coupled to the first and second application 32 and 34 respectively, via an application programming interface (API) 35 of the operating system 30, col. 4 lines 29- 37 Using the data in the vocabularies 44 and 46 and the language models 48 and 50, each of the applets 33 and 37 provides a result of its recognition operation, including at least a “score” or “confidence level” for recognition. These score are delivered by the applications 32 and 34 to an arbitrator 70 in the operating system 30, via API output 71 and 72 respectively. The arbitrator 70 determines which of the multiples applications is to act upon the input speech.)

 	With respect to Claim 25, Wong et al. in view of Balakrishnan teach
 	wherein the software is accessed via an application programming interface (API) (Balakrishnan col. 3 lines 51-54 The decoder 64 has an output coupled to the first and second application 32 and 34 respectively, via an application programming interface (API) 35 of the operating system 30, col. 4 lines 29- 37 Using the data in the vocabularies 44 and 46 and the language models 48 and 50, each of the applets 33 and 37 provides a result of its recognition operation, including at least a “score” or “confidence level” for recognition. These score are delivered by the applications 32 and 34 to an arbitrator 70 in the operating system 30, via API output 71 and 72 respectively. The arbitrator 70 determines which of the multiples applications is to act upon the input speech.)

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. 
a.	Beauregard et al. (US 6,438,545 B1). In this reference, Beauregard et al. disclose a method/a system for selecting one operating system (Win 95) or the application (Windows Applications).
b.	Ben-Efraim et al. (US 7,203,721 B1). In this reference, Ben-Efraim et al. disclose a method/a system for controlling a computer from a mobile device. 
c.	Cho et al. (US 2008/0288260 A1). In this reference, Cho et al. disclose a method/a system for controlling the system by a voice command. The voice command includes the operating system command and the application command. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658